Title: To George Washington from Alexander McDougall, 10 July 1781
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     West Point 10th July 1781
                  
                  I was honored with your Excellencys favor of the 6th instant in due time.
                  The whale boats were Collected as speedily as posible, and delivered to your last order.  Not knowing that they were appropriated to any particular Service, one of them was Sent down to row Guard at night a Cross Kings-Ferry, to give me the earliest advice of the approach of the Enemy; should he pass the boats below undiscovered.  Yesterday Col. Hazens Regiment arrived here, and this morning Col. Van Schaicks.  The Latter reports, that Col. Cortlandts had come on as far as Schenactady on their way down to Albany.
                  The wind has been favorable this morning, which will probably bring them here this afternoon.
                  There are a number of Soldiers under Sentence in the Guard House here, for Some time before I took the Command.  Their Condition is very undesireable and injurous to the Service, But I am uninformed of the Judgments against them.  I have the Honor to be your Excellencys most Humble Servant
                  
                     Alexr McDougall
                  
               